 


109 HR 3068 IH: To amend the Servicemembers Civil Relief Act to provide relief with respect to rent and mortgage payments for members of the reserve components who are called to active duty and to amend the Internal Revenue Code of 1986 to allow a refundable credit to lessors for payments foregone by reason of such relief.
U.S. House of Representatives
2005-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3068 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2005 
Mr. Rohrabacher (for himself, Mr. Murtha, and Mrs. McCarthy) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Servicemembers Civil Relief Act to provide relief with respect to rent and mortgage payments for members of the reserve components who are called to active duty and to amend the Internal Revenue Code of 1986 to allow a refundable credit to lessors for payments foregone by reason of such relief. 
 
 
1.Relief with respect to rent and mortgage payments for reserve components members ordered to active duty 
(a)Rent and mortgage reliefTitle III of the Servicemembers Civil Relief Act (50 U.S.C. App. 531 et seq.) is amended by adding at the end the following new section: 
 
309.Rent and mortgage relief 
(a)RentA member of a reserve component who is ordered to report for military service for a period of more than 90 days and who on the date of such order is a lessee of real property that is occupied by the member or dependents of the member as the primary residence of the member or dependents shall not be required to pay rent under that lease for any period of such military service during which the member is assigned to duty at a location sufficiently distant from such property that the member is unable to reside at such property. 
(b)Mortgages 
(1)In generalA member of a reserve component who is ordered to report for military service for a period of more than 90 days and who on the date of such order resides at real property that is occupied by the member or dependents of the member as the primary residence of the member or dependents, is owned by the member, and is secured by a mortgage shall be not be required during the period of such military service to make any payment of principal or interest on the mortgage. Any payment not paid by reason of the preceding sentence shall be deferred and shall be appended, on a month-for-month basis, to the end of the term of the mortgage, in the same amount as originally due. 
(2)MortgageIn this subsection, the term mortgage includes a trust deed or other security in the nature of a mortgage.. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 308 the following new item: 
 
 
Sec. 309. Rent and mortgage relief. 
(c)Effective dateSection 309 of the Servicemembers Civil Relief Act, as added by subsection (a), shall apply with respect to obligations to make lease payments or mortgage payments that become due on or after the date of the enactment of this Act.  
2.Refundable tax credit for lessors with respect to rent relief for reserve components members ordered to active duty 
(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is amended by redesignating section 36 as section 37 and by inserting after section 35 the following new section:  
 
36.Credit for lessors with respect to rent relief for reserve components members ordered to active duty 
(a)General ruleIn the case of a lessor, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the reserve component rent relief credit. 
(b)Limitation based on previous rentFor purposes of this section— 
(1)In generalIn the case of a property which was rented for the entire preceding taxable year, the amount taken into account under this section as rent not received with respect to such property shall not exceed the amount for which such property was rented for the preceding taxable year. 
(2)Property rented for less than full yearIn the case of a property which was rented for less than the entire preceding taxable year, the amount taken into account under this section as rent not received with respect to such property shall not exceed the amount for which such property was rented for the preceding taxable year, annualized under such methods as the Secretary may prescribe by regulation. 
(3)Property not rented during preceding yearThis subsection shall not apply in the case of a property which was not rented during the preceding taxable year. 
(c)Reserve component rent relief creditFor purposes of subsection (a), the reserve component rent relief credit for a taxable year is the aggregate amount of rent not received on leases held by the taxpayer by reason of section 309(a) of the Servicemembers Civil Relief Act. 
(d)Denial of double benefitNo deduction shall be allowed under this chapter with respect to amounts taken into account in determining the credit allowed under this section.  
(e)RegulationsThe Secretary shall issue such regulations as may be necessary or appropriate to carry out this section.. 
(b)Technical amendmentParagraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting or from section 36 of such Code before the period at the end. 
(c)Clerical amendmentThe table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by redesignating the item relating to section 36 as an item relating to section 37 and by inserting after the item relating to section 35 the following new item: 
 
 
Sec. 36. Credit for lessors with respect to rent relief for reserve components members ordered to active duty . 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.  
 
